Title: To George Washington from Thomson Mason, 15 March 1775
From: Mason, Thomson
To: Washington, George



My Dear Sir
Rasberry Plain 15th March 1775

As I presume You intend shortly for Richmond Town, I have taken the Liberty of inclosing You a Note of Colo. T. Mann Randolphs, for Ninety one pounds two Shillings including Interest, which I must entreat the Favour of You to receive for me; I must also beg your Care of the inclosed Letter to Captain James Gunn, who I have desired to pay You a Sum of Money for me, Whatever You receive of those Gentlemen, I shall esteem it a

singular Act of Kindness, if You will contrive to me on your Return by my Friend Mr Robert Hanson Harrison of Alexandria or Mr Alexander Henderson of Colchester. I sincerely wish You an agreeable Convention, and am Dear Sir with the greatest Respect Your most obedt humble Servant

Thomson Mason

